Exhibit 99.1 NEWS Charter Closes on $750 Million Senior Unsecured Notes St. Louis, Missouri, January 26, 2012—Charter Communications, Inc. (NASDAQ: CHTR) (alongwith its subsidiaries, the “Company” or “Charter”) today announced that its subsidiaries, CCO Holdings, LLC and CCO Holdings Capital Corp., (collectively, the “Issuers”) closed on the sale of $750 million in aggregate principal amount of senior unsecured notes due 2022. The notes bear an interest rate of 6.625 percent per annum and were issued at a price of 99.500 percent of the aggregate principal amount. The notes resulted in net proceeds to the Company of approximately $736.50 million after deducting underwriting discounts and commissions. Charter intends to use the net proceeds from the sale of the notes and borrowings under its revolving credit facility to finance the tender offers for any and all of Charter Communications Operating, LLC’s 8.00% senior second lien notes due 2012 (the “2012 Notes”) and 10.875% senior second lien notes due 2014 (the “2014 Notes”) and certain of CCH II, LLC’s 13.50% senior notes due 2016 and the solicitation of consents from holders of the 2012 and 2014 Notes to proposed amendments to eliminate substantially all of the restrictive covenants and certain events of default contained in the indentures governing such notes. The offering and sale of the Issuers’ senior unsecured notes were made pursuant to a shelf registration statement on Form S-3 previously filed with the Securities and Exchange Commission (“SEC”) and prospectus supplement dated January 11, 2012. ### Contact: Media: Analysts: Anita Lamont
